 1                                                     The Honorable Marc Barreca
                                                       Chapter 7
 2                                                     Hearing Date: December 17, 2020
                                                       Hearing Time: 9:30 a.m.
 3                                                     Hearing Location: Telephonic
                                                       Response Date: December 10, 2020
 4

 5

 6

 7

 8                           UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10   In re                                             Case No. 17-11760-MLB
11   PAKIE VINCENT PLASTINO,                           DECLARATION OF RONALD G. BROWN
                                                       IN SUPPORT OF TRUSTEE’S RESPONSE
12           Debtor.                                   IN OPPOSITION TO MOTION OF OLGA
                                                       PLASTINO TO COMPEL
13                                                     ABANDONMENT OF PROPERTY
14

15                  I, Ronald G. Brown, declare and state as follows:

16                  1.     I am the duly appointed Chapter 7 trustee for the bankruptcy estate of

17   Pakie Vincent Plastino. I make this declaration in support of the Trustee’s Response in

18   Opposition to Motion of Olga Plastino to Compel Abandonment of Property (the “Abandonment

19   Motion”). Terms not otherwise defined shall have the meanings assigned in the Response.

20                  2.     I was appointed as the Chapter 7 trustee for Plastino [Dkt. # 62] and have

21   acted in that capacity since my appointment on June 27, 2017.

22                  3.     This is the Debtor’s fourth voluntary bankruptcy case in this court. The

23   Debtor also filed a voluntary bankruptcy in the United States Bankruptcy Court for the Central

24   District of California (Riverside). His previous bankruptcy filings and their conclusions are:

25           3.1    Voluntary chapter 11 petition filed June 3, 1982, in the Western District of
                    Washington under case number 82-10639-TTG, by Marjorie T. Plastino
26                  and Pakie V. Plastino, dismissed November 12, 1987;



     DECLARATION OF RONALD G. BROWN IN SUPPORT OF TRUSTEE’S                        GROSHONG LAW PLLC
     RESPONSE IN OPPOSITION TO MOTION OF OLGA PLASTINO TO                                 T: 206.508.0585
                                                                                  600 STEWART STREET, SUITE 1300
     COMPEL ABANDONMENT OF PROPERTY - 1                                            SEATTLE, WASHINGTON 98101

      Case 17-11760-MLB         Doc 384     Filed 12/10/20     Ent. 12/10/20 15:24:42         Pg. 1 of 3
 1          3.2     Voluntary chapter 11 petition filed March 24, 2005, in the Western
                    District of Washington under case number 05-13695-TTG, by Pakie V.
 2                  Plastino, converted to chapter 7 on May 30, 2006. Debtor received a
                    discharge on February 22, 2007 (the “2005 Bankruptcy”);
 3
            3.3     Voluntary chapter 13 petition filed March 19, 2009, in the Western
 4                  District of Washington under case number 09-12531-KAO, by Pakie V.
                    Plastino, converted to chapter 11 on May 14, 2009, and dismissed on
 5                  December 4, 2009; and
 6          3.4     Voluntary chapter 11 petition filed February 3, 2017, in the Central
                    District of California (Riverside) under case number 17-10871-WJ, by
 7                  Pakie V. Plastino and dismissed on July 6, 2017 (the “California
                    Bankruptcy”).
 8

 9                  4.      The Debtor’s surviving spouse, Olga B. Plastino aka Olga Plastino aka

10   Olga Stewart Plastino aka Olga Stewart aka Olga B. Stewart aka Olga Borisovna Stewart

11   (“Stewart”), is not a debtor in this case. She previously filed a voluntary chapter 13 petition on

12   September 22, 2010, in the Western District of Washington under case number 10-21227-MLB

13   (the “Stewart BK”) that was converted to chapter 11 on November 1, 2010, and administratively

14   closed on February 14, 2014, on entry of a final decree.

15                  5.      The Abandonment Motion is signed by Stewart in her capacity as

16   “Representative of the Debtor, Pakie V. Plastino.” Abandonment Motion, 9:15-16. But it

17   appears that the legal research and analysis, and perhaps even the drafting, of the Abandonment

18   Motion was performed by a person or persons with legal training, and the record does not

19   disclose that Stewart has such training. Stewart should be required to identify any person who

20   assisted her with the preparation of the Abandonment Motion.

21          6.      I request the court continue the hearing on the Abandonment Motion to a date

22   after the court enters its orders on the pending summary judgment motions, because if I prevail

23   on summary judgment, I will have created significant value for the estate from the Residence,

24   rendering moot most, if not all, of Stewart’s arguments in favor of abandonment.

25          7.      It is not clear what personal property is currently located within the Residence,

26   and whether, among other things, Stewart might consider fixtures to be personal property, thus




     DECLARATION OF RONALD G. BROWN IN SUPPORT OF TRUSTEE’S                         GROSHONG LAW PLLC
     RESPONSE IN OPPOSITION TO MOTION OF OLGA PLASTINO TO                                  T: 206.508.0585
                                                                                   600 STEWART STREET, SUITE 1300
     COMPEL ABANDONMENT OF PROPERTY - 2                                             SEATTLE, WASHINGTON 98101

      Case 17-11760-MLB         Doc 384      Filed 12/10/20     Ent. 12/10/20 15:24:42         Pg. 2 of 3
 1   potentially complicating my sale of the Residence. And any order of abandonment entered on
 2   the Abandonment Motion should exclude any property that is not scheduled.
 3                  I declare on penalty of perjury under the laws of the state of Washington that the
 4   foregoing is true and correct.
 5                   SIGNED this 10th day of December, 2020, at Seattle, Washington.
 6

 7                                                  /s/ Ronald G. Brown
                                                    Ronald G. Brown
 8                                                  Chapter 7 Trustee
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     DECLARATION OF RONALD G. BROWN IN SUPPORT OF TRUSTEE’S                       GROSHONG LAW PLLC
     RESPONSE IN OPPOSITION TO MOTION OF OLGA PLASTINO TO                                T: 206.508.0585
                                                                                 600 STEWART STREET, SUITE 1300
     COMPEL ABANDONMENT OF PROPERTY - 3                                           SEATTLE, WASHINGTON 98101

      Case 17-11760-MLB         Doc 384     Filed 12/10/20     Ent. 12/10/20 15:24:42        Pg. 3 of 3
